Case: 17-14709 Doc: 27 Filed: 12/19/18 Page: 1 of 1

UN|TED STATES BANKRUPTCY COURT
WESTERN DlSTRICT OF OKLAHOMA

|N RE: )
l
Ricky Wayne Schwa|k ) Case Number: 17-14709-JDL
Destiny Kay Schwa|k, )
) Chapter 13
Debtors. )

AMENDED NOT|CE OF HEAR|NG
You are hereby notified that a hearing on the Motion for Re|ief the Automatic Stay

filed by creditor is set for hearing on the 8th day of January, 2019 at 9:45 a.m. before the
Honorable Judge Janice D. Loyd, 2nd F|oor Courtroom, US Bankruptcy Court, 215 Dean
A. lVchee, Oklahoma City, Oklahoma.

/s/ Anna L. Self

Anna L. Self, OBA #14575

8100 South Pennsylvania, Suite B

Oklahoma City, Oklahorna 73159

Telephone: (405) 631-5995

Facsirnile: (405) 212-5034

Anna@AnnaSelfLaw.com

Attorney for Debtor(s)

CERTlFlCATE OF SERV|CE

This hereby certify that on the 19th day of Decernber 2018 copies of the above
referenced document Were fonNarded via U.S. lVlail, first class, postage prepaid and
properly addressed to the following a the addresses listed below:

ORicl<y and Destiny Schwalk, 11609 Delphi Court, Yukon, OK 73099

/s/ Anna L. Self

Page 1 of 1

